Citation Nr: 0409010	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-13 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for depression, 
including as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from January 1945 to October 1946 and from June 1948 
to May 1952.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in June 2002, a statement of the 
case was issued in August 2002, and a substantive appeal was 
received in September 2002.  The Board therefore has 
appellate jurisdiction.  See generally 38 U.S.C.A. § 7105 
(West 2002).  The veteran originally requested a Board 
hearing, but later withdrew his request in October 2002.

For reasons hereinafter explained this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part. 


FINDINGS OF FACT

1.  By rating decision in July 1994, it was determined that 
new and material evidence had not been received to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss; the veteran filed a notice of disagreement, but 
after a November 1994 decision again found no new and 
material evidence, the veteran withdrew the appeal as to the 
hearing loss issue. 

2.  Certain evidence received since the November 1994 rating 
decision is so significant that it must be considered to 
fairly decide the veteran's claim of service connection for 
bilateral hearing loss.




CONCLUSIONS OF LAW

1.  The November 1994 rating decision which denied service 
connection for bilateral hearing loss is the most recent 
final denial of the benefit sought as to this issue.  38 
U.S.C.A. § 7105(c) (West 2002). 

2.  Evidence received since the November 1994 rating decision 
is new and material, and the veteran's claim of service 
connection for bilateral hearing loss has been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the claims file reveals that a request by the 
veteran to reopen a claim of entitlement to service 
connection for bilateral hearing loss was denied by a rating 
decision in July 1994.  The veteran filed a notice of 
disagreement, and a statement of the case was issued.  In a 
November 1994 decision, the veteran's claim on another 
disorder (tinnitus) was granted, and the request to reopen 
the hearing loss claim was again denied.  However, in a 
November 1994 communication, the veteran indicated that he 
was satisfied with the grant of service connection for 
tinnitus and wished to withdraw his appeal on the hearing 
loss issue.  Both the July 1994 and November 1994 decisions 
therefore became final.  38 U.S.C.A. § 7105(c).  However, 
applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.  

In the March 2002 rating decision which gives rise to the 
present appeal, the RO found that new and material evidence 
had been received to reopen the hearing loss claim.  
Nevertheless, regardless of the RO's determination under the 
new and material evidence analysis, the Board is not bound by 
that determination and must nevertheless consider whether new 
and material evidence has been received.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For purposes of this case, new and material evidence is 
defined by regulation as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) 
have been amended for claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
However, the veteran's request to reopen in the present case 
was received in April 2001, so the amended version of 38 
C.F.R. § 3.156(a) does not apply. 

When a claim to reopen is presented under section 5108, VA  
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  In Kutscherousky v. West, 12 Vet. App. 369 
(1999) the United States Court of Appeals for Veterans Claims 
(Court) held that the prior holding in Justus that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.  However, the "benefit of 
the doubt doctrine" does not apply to the preliminary 
question as to whether new and material evidence has been 
received to reopen a claim.  Martinez v. Brown, 6 Vet.App. 
462 (1994).

Whether new and material evidence had been received to reopen 
the veteran's claim for bilateral hearing loss was denied by 
the RO in November 1994 on the basis that the evidence of his 
current bilateral hearing loss was cumulative to his previous 
denial for service-connection.  Subsequent to the November 
1994 decision, a February 2002 VA examination from the Temple 
VA Medical Center was obtained.  The examiner opined that the 
veteran's hearing loss was consistent with a noise-induced 
hearing loss.  The record had already reflected that the 
veteran had worked as a mechanic in-service.  Since this 
medical opinion implicitly suggests a possible link between 
service and the veteran's hearing disability, it is not 
cumulative and is so significant that it must be considered 
to fairly decide the merits of the claim.  The veteran's 
claim for bilateral hearing loss has therefore been reopened. 

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  However, the Board need not address whether 
there has been compliance with VCAA since any VCAA 
deficiencies will be remedied as a result of actions directed 
by the Board in the remand section of this decision. 


ORDER

The veteran's claim of service connection for bilateral 
hearing loss has been reopened.  To this extent, the appeal 
is granted.


REMAND

The record shows noise exposure during the veteran's active 
duty service.  There is also evidence in the record that the 
veteran worked as a machinist after he was separated from the 
service and was exposed to noise.  In a case such as this 
where the underlying question is whether the veteran suffers 
from hearing loss caused by noise exposure in service, the 
Board believes that a proper audiological examination and a 
medical opinion are necessary to comply 38 C.F.R. 
§ 3.159(c)(4) (2003).  

Likewise, with regard to the issue of service connection for 
depression secondary to the already service-connected 
tinnitus, it does not appear that a medical opinion has been 
obtained.  Such action is necessary to comply with 38 C.F.R. 
§ 3.159(c)(4) (2003).  

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran has been advised 
of (a) the information and evidence not 
of record that is necessary to 
substantiate his claims, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002). 
 
2.  The veteran should be scheduled for a 
VA audiological examination to ascertain 
the nature and etiology of the claimed 
bilateral hearing loss.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  Audiometric 
testing should be accomplished and 
reported in accordance with 38 C.F.R. 
§ 3.385.  If the veteran has a hearing 
loss disability, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that such 
disability is related to his noise 
exposure during service as opposed to any 
noise exposure after service.  A detailed 
rationale for all opinions offered should 
be provided.    

3.  The veteran should also be scheduled 
for a VA psychiatric examination to 
ascertain whether the veteran suffers 
from depression and, if so, whether it is 
at least as likely as not (a 50% or 
higher degree of probability) that such 
depression is proximately due to, was 
caused by, or has been aggravated by the 
veteran's service-connected tinnitus.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  A 
detailed rationale for all opinions 
offered should be provided

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  The depression issue should be 
addressed by the RO under both direct and 
secondary service connection theories in 
view of the veteran's contentions in his 
substantive appeal.  The hearing loss 
issue should be addressed on the merits.  
As to any benefit which remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded and 
opportunity to respond.    

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 



appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



